MEMORANDUM ***
Eugene C. Smalls appeals pro se the district court’s judgment denying his Administrative Procedure Act claim seeking a correction of his military record, 5 U.S.C. § 706(2), 10 U.S.C. § 1552,1 and the district court’s orders denying his two motions for reconsideration. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We review de novo the district court’s judgment and determine for ourselves whether the agency’s decision was arbitrary, capricious, or unsupported by substantial evidence. Barber v. Widnall, 78 F.3d 1419, 1423 (9th Cir.1996); see also Rust Constructors, Inc. v. U.S., 49 Fed. Cl. 490, 493 (Fed.Cl.2001) (reviewing motion for judgment upon the administrative record under same standard as summary judgment). We review for an abuse of discretion Federal Rule of Civil Procedure 60(b) motions. Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993).
The district court properly denied Smalls’ request for judgment on the administrative record. The Bureau of Correction of Naval Records’s denial of Smalls’ request to change the record of his discharge to show a service-related disability was neither arbitrary nor capricious and was supported by substantial evidence in the record. See Barber, 78 F.3d at 1423-24.
The district court did not abuse its discretion by denying Smalls’ successive motions for reconsideration because neither motion presented adequate grounds for relief. See Sch. Dist. No. 1J, 5 F.3d at 1262.
We reject Smalls’ remaining contentions as lacking merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We note that Smalls does not appeal the district court’s order dismissing his defamation and negligent infliction of emotional distress claims. Smalls v. United States, 87 F.Supp.2d 1055 (D.Haw.2000).